 



EXHIBIT 10(e)
SUMMARY OF BASE SALARY AND ANNUAL INCENTIVE
COMPENSATION PAYABLE TO NAMED EXECUTIVE OFFICERS
     2006 Base Salary. On February 22, 2006, the Compensation and Management
Development Committee (the “Compensation Committee”) of the Board of Directors
of The Sherwin-Williams Company (“Sherwin-Williams”) set the 2006 base salaries
of the executive officers named in the Summary Compensation Table of
Sherwin-Williams’ 2006 Proxy Statement, effective upon each officer’s 2006
annual review date. The base salaries of the named executive officers for 2006
are as follows: C.M. Connor, Chairman, President and Chief Executive Officer
($1,116,648); S.P. Hennessy, Senior Vice President – Finance and Chief Financial
Officer ($475,748); J.G. Morikis, President, Paint Stores Group ($448,526); L.E.
Stellato, Vice President, General Counsel and Secretary ($384,514); and Conway
G. Ivy, Senior Vice President — Corporate Planning and Development ($352,404).
     Annual Incentive Compensation to Be Earned in 2005. The Compensation
Committee also approved the following minimum, target and maximum cash bonus
award levels, as a percent of salary, for the named executive officers for 2006
under The Sherwin-Williams Company Management Incentive Plan based upon each
such executive officer achieving 75%, 100% and 125%, respectively, of their
individual performance goals. The Management Incentive Plan is part of The
Sherwin-Williams Company Management Compensation Program.

                  Incentive Award as a Percentage of Base Salary Named Executive
Officer   Minimum   Target   Maximum
C.M. Connor
  40   95   165
S.P. Hennessy
  40   75   135
J.G. Morikis
  40   75   135
L.E. Stellato
  30   60   95
C.G. Ivy
  30   60   95

     The Compensation Committee also approved a threshold company earnings goal
and individual performance goals for the named executive officers under the
Management Incentive Plan for 2006. Individual performance goals for
Messrs. Connor and Hennessy relate to consolidated net sales, diluted earnings
per share, after tax return on shareholders’ equity, free cash flow, working
capital as a percent of sales and earnings before interest, taxes, depreciation
and amortization. Mr. Morikis has individual performance goals related to sales,
profit, return on sales, return on net assets employed, and new store openings.
Mr. Stellato’s individual performance goals relate to consolidated net sales,
diluted earnings per share, budget achievement and various legal matters.
Mr. Ivy’s individual performance goals relate to consolidated net sales, diluted
earnings per share, business development transition matters and acquisition
analysis and planning.

